Per Curiam.

The judgment of the court of appeals is affirmed.
R.C. 2731.02 states in part:
“Such writ [of mandamus] may issue on the information of the party beneficially interested.”
In State ex rel. Brophy v. Cleveland (1943), 141 Ohio St. 518, 26 O.O. 87, 49 N.E.2d 175, we held that a nontaxpaying nonresident of a municipal corporation who was merely an agent-purchaser of water for others had no beneficial interest in the municipal water rates. We adhere to that decision. Here, appellants have only a contingent, contractual interest in the rates paid by others.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.